Per Curiam.

The petitioner, Association of the Bar of the City of New York, petitions for the disciplining of respondent. Respondent was admitted to the bar in 1947. Two charges were asserted against him. After hearings, the learned Referee, George Trosk, Esq., found that the first charge was established and the second was not. We confirm those findings.
The first charge was that respondent converted $1,500 entrusted to him by a client for the purpose of settling a matter with a bank. The money, in the form of a check to respondent, was to be used to pay any claim that might be asserted by a bank which had made a car loan to the client’s son. The latter had sold the car without notifying the bank and had pocketed the proceeds. Despite the vigorous defense introduced by respondent, *122it remains undoubted that this fund was converted by him and only returned much later after the institution of these proceedings.
In considering the sanction to be applied, we have considered respondent’s good record, his war service, and his reputation in the community. But we cannot condone his conduct and feel that some sanction is called for. Accordingly, respondent should be suspended from practice for a period of three months.
Nunez, J. P., Kupferman, Steuer, Tilzer and Capozzoli, JJ., concur.
Respondent suspended from practice as an attorney and com-. selor at law in the State of New York for a period of three months, effective August 6, 1973.